Citation Nr: 1146236	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  09-37 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to July 1991 and January 2002 to November 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, granted service connection for PTSD and assigned a 50 percent disability rating, effective November 5, 2007.  

A Travel Board hearing was held in April 2011 before the undersigned, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In statements of record, to include testimony at the April 2011 personal hearing, the Veteran has stated that he is unemployable due to his psychiatric symptoms and that he last worked in May 2007.  (See, e.g., hrg. tr. at pg. 5.)  A VA vocational rehabilitation record in the claims file dated in October 2008 reflects that the Veteran's claim for service was denied because it was determined by a rehabilitation counselor that it was unreasonable to expect the Veteran to be able to use the program.  It was specifically noted that at the current time, he was not feasible for employment or training for at least one year.  Because the Veteran and the evidence of record reasonably raises the issue of whether he is unemployable due to the PTSD for which an increased rating is sought, the issue of whether a TDIU is warranted as result of the PTSD is part and parcel with the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under the circumstances of this case, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  

The Veteran asserts that the symptoms associated with his service-connected PTSD have increased in severity since his most recent thorough VA examination.  He continues to receive treatment at a VA facility.  

VA records dated through July 2009 are available for review.  The Veteran was last thoroughly examined for his psychiatric symptoms in 2008.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  The Veteran should be scheduled for a VA psychiatric examination to determine the extent and severity of his service-connected PTSD.  The examiner must review the claims file and the report should note that review.  The examiner should specifically provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of the Veteran's service-connected psychiatric disorder should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD, without consideration of any nonservice-connected disability, renders him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected psychiatric disorder does not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, considering his current skill set and educational background.  It is noted that in addition to PTSD, service connection is in effect for a right shoulder disorder, rated at 10 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated as noncompensable.  The examiner must provide a complete rationale for any stated opinion, which must be set forth in a legible report.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case (SSOC) and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


